        Case 4:19-cv-00224-CDL Document 10 Filed 01/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

IOU CENTRAL, INC.                               *
d/b/a IOU FINANCIAL, INC
                                                *
      Plaintiff,
vs.                                             *           CASE NO. 4:19-cv-224-CDL

RUNI EXPRESS, INC.                              *
D/B/A BLANC APPAREL/J & SKY,
JENNY KAYLA MIN BANG                            *
A/K/A JENNY KAYLA MIN
A/K/A JENNY MIN                                 *
A/K/A JENNY MIN BANG
A/K/A MINJUNG BANG                              *
A/K/A JUNG I MIN,
SEAN HWAN MIN                                   *
A/K/A SEAN JOON MIN
A/K/A HYUNG DO MIN                              *
A/K/A HWA JOON MIN,
2017 SKY, LLC,                                  *
MJ GLOBAL ENTERPRISE, INC.,
SUSAN HEO                                       *

      Defendants.                      *
______________________________________

                     VOLUNTARY DISMISSAL OF ENTIRE CASE
                      AND OF ALL CLAIMS WITH PREJUDICE

      Per Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff IOU dismisses this entire case with prejudice.

      Respectfully submitted this 16th day of January 2020.

                     By:     /s/Paul G. Wersant
                             Paul G. Wersant
                             Georgia Bar No. 748341
                             3245 Peachtree Parkway, Suite D-245
                             Suwanee, Georgia 30024
                             Telephone: (678) 264-2358
                             Email: pwersant@gmail.com
                             Attorney for Plaintiff
                             File No. 116926
